Citation Nr: 0834504	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition, 
including as due to exposure to Agent Orange (herbicides).

3.  Entitlement to service connection for a skin condition, 
including as due to exposure to Agent Orange (herbicides).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to 
September 1968, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

In his May 2004 substantive appeal, the veteran checked the 
box stating "I want a BVA hearing at a local VA office before 
a member, or members, of the BVA" and he wrote the word 
"video" following that line on the VA Form 9.  In his March 
2006 substantive appeal, he checked the box stating "I do not 
want a BVA hearing."

In June 2007, the Board wrote to the veteran asking him to 
clarify whether he wanted a Board hearing.  In July 2007, a 
reply was received from the veteran that he wanted to appear 
before a Veterans Law Judge by means of a videoconference 
hearing at the RO in North Little Rock, Arkansas.  The Board 
remanded this case to conduct such a hearing in July 2007.  
The veteran cancelled the hearing in August 2008.  There are 
no outstanding hearing requests.  

An April 2008 statement from the veteran requests that he be 
reevaluated for worsening conditions of his service-connected 
PTSD.  This April 2008 letter is referred to the RO for 
appropriate action, if any.

The claim for service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An April 2003 rating decision denied a claim for service 
connection for a skin condition, claimed as a result of 
exposure to Agent Orange (herbicides).


2.  Evidence received since the April 2003 final decision is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a skin condition, 
including as due to exposure to Agent Orange (herbicides).

3.  The veteran's skin condition was not present in service 
or until years thereafter and is not etiologically related to 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for a skin condition, including 
as due to exposure to Agent Orange (herbicides).  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 
(2007).

2.  The criteria for service connection for a skin condition, 
including as due to exposure to Agent Orange (herbicides), 
are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  


If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

The veteran's claim for service connection for a skin 
condition, including as due to exposure to Agent Orange 
(herbicides) was denied by the RO in an April 2003 rating 
decision.  The veteran did not appeal the decision and it 
became final.  38 U.S.C.A. § 7105.  In June 2004, the veteran 
submitted a request to reopen his claim for service 
connection for a skin condition, including as due to exposure 
to Agent Orange (herbicides). 

In the January 2006 statement of the case, it appears that 
the RO reopened the veteran's claim for service connection 
for a skin condition and denied the claim on a de novo 
basis.  While the RO has adjudicated the issue on a de novo 
basis, the Board is under a legal duty in such a case to 
determine if there was new and material evidence submitted, 
regardless of the RO's action.  See Jackson v. Principi, 265 
F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the Board will 
initially adjudicate whether new and material evidence has 
been submitted to reopen the veteran's claim for entitlement 
to service connection for a skin condition, including as due 
to exposure to Agent Orange (herbicides).  Insofar as the 
veteran's claim has been reopened, the veteran is not 
prejudiced by the Board's discussion of materiality.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The April 2003 rating decision denied the veteran's claim, 
partly on the basis that the veteran was diagnosed with 
cellulitis/dermatitis and there was no treatment for this 
shown in service.  The newly submitted evidence includes VA 
treatment records showing complaints of a red rash on the 
chest that resembled herpes.  For the purpose of establishing 
whether new and material evidence has been received, the 
credibility of the evidence, but not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

As the VA treatment records relate to a different skin 
condition than that previously of record, the Board finds 
that this evidence is material to the veteran's claim.  And, 
as the RO previously denied the claim partly on the basis 
that the veteran was not treated for a different skin 
condition than the one shown in the new VA treatment records, 
it relates to an unestablished fact necessary to substantiate 
the claim.  Therefore, this evidence is both new and 
material, and the veteran's claim for entitlement to service 
connection for a skin condition, including as due to exposure 
to Agent Orange (herbicides), is reopened.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

History and Analysis

The veteran contends that he was exposed to Agent Orange 
(herbicides) while in service and this later led to the 
development of a skin condition.  The veteran asserts that 
under the presumption provided by 38 C.F.R. § 3.309(e), he 
should be afforded presumptive service connection for his 
skin condition, due to exposure to herbicides  He also argues 
that in lieu of presumptive service connection, he is 
entitled to direct service connection for his skin condition, 
due to herbicides.  

As an initial matter, the Board notes that the veteran's 
personnel records indicate he served a tour in Vietnam from 
August 1967 to August 1968 at DaNang.   Thus, the veteran has 
the requisite type of service in the Republic of Vietnam as 
defined by 38 C.F.R. § 3.313(a) and § 3.307(a)(6)(iii), and 
the presumption of exposure to herbicides agents under 
38 C.F.R. § 3.307 does apply.  However, the Board finds that 
the veteran's skin condition (listed alternately as 
cellulitis/dermatitis or a red rash) is not a listed disease 
associated with exposure to certain herbicide agents pursuant 
to 38 C.F.R. § 3.309(e).  Thus, although the veteran is 
presumed to have been exposed to certain herbicide agents, he 
cannot be presumptively service connected for his claimed 
skin condition (cellulitis/dermatitis or a red rash) because 
it is not a disease found to be associated with herbicide 
exposure under 38 C.F.R. § 3.309(e).  

Having determined that the veteran is not entitled to 
presumptive service connection, the Board turns to evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, supra.

Service treatment records are negative for any complaints, 
treatment, or diagnosis of any skin conditions that the 
veteran complains of or is currently being treated for. 

Post-service medical records contain VA treatment records 
from 2002 that show the veteran was treated for a skin rash 
made worse by the sun.  The rash contained a few inflamed 
lesions and was on the shoulders and arms.  The assessment 
was cellulitis/dermatitis.  An associated treatment record 
noted that the veteran reported having the rash 
intermittently for thirty years.  Treatment records from 2004 
note a rash on the veteran's chest and arms.  Dermatitis was 
diagnosed.  It was treated with hydrocortisone.  April 2005 
treatment records reported a phone message was left on the 
veteran's answering machine regarding topical medical to use 
for a rash on his chest and shoulders. Hydrocortisone was 
recommended.  

The veteran has not supplied VA with any other post-service 
medical records, or provided VA with the names and addresses 
of other post-service treatment providers for his claimed 
skin condition.  While VA is obligated to assist a claimant 
in the development of a claim, there is no duty on the VA to 
prove the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Id.  

While the veteran has stated his belief that his skin 
problems were caused by his exposure to herbicides during his 
military service, as a layperson he is not qualified to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In this case the veteran appears to have a current skin 
condition of dermatitis.  The question that must be answered 
is whether or not the skin condition the veteran currently 
has was caused by his military service.  The veteran contends 
that he incurred this condition through exposure to Agent 
Orange in service and so claims service connection on a 
direct basis.

There are no service treatment records documenting any 
complaints or treatment in service regarding a skin 
condition.  Additionally, there are no medical records 
indicating complaints or treatment within the first year 
after discharge from service.  There is also no medical 
evidence or opinion linking the veteran's skin condition to 
his military service.  Therefore, the evidence of record does 
not support the claim for service connection for a skin 
condition, including as due to exposure to Agent Orange 
(herbicides).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for a skin condition, including as due to exposure 
to Agent Orange (herbicides), must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).


Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for a 
skin condition, by a letter in July 2004, before the adverse 
rating decision that is the subject of this appeal.  In a 
March 2007 letter the veteran was given the specific notice 
required by Dingess, supra.  The Board concludes that VA has 
met its duty to notify the veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records.  The 
record also contains his VA treatment records.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support his claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, the medical evidence shows that the veteran's 
skin condition did not manifest itself in service and was 
first shown decades after active military service, and there 
is no competent evidence that suggests it is related to any 
established event, injury, or disease in service.  The Board, 
therefore, concludes that the elements of 38 C.F.R. § 
3.159(c)(4) are not met and examination is not required in 
this instance.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a skin condition, including as due 
to exposure to herbicides is reopened.

Service connection for a skin condition, including as due to 
exposure to herbicides is denied.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


The veteran currently has chronic low back pain/degenerative 
disc disease and he contends this developed from a back 
injury suffered during service.  The veteran asserts that he 
suffered a back injury while responding to an incident where 
an enemy rocket landed on a fuel storage tank in Vietnam.  
The veteran pulled heavy wrecker cables through sand all 
night in responding to the fire and he strained his back.  
There is of record documentation of this attack in Vietnam 
and the veteran also listed this incident as a stressor for a 
separate PTSD claim, and that stressor was found to be 
verified.  

While the veteran's service treatment records are devoid of 
any notation regarding back pain, the incident where he 
contends he injured his back has been verified and he is 
competent to attest that he first began experiencing pain 
during service and that this pain continued after service.  
In addition, the veteran has provided statements from his 
mother and brother documenting the veteran's lack of back 
trouble before service and pain ever since discharge from 
service.  As such these reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  See 
McLendon, supra.  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.  Therefore, the Board finds that the veteran should be 
afforded a VA medical examination with nexus opinion to 
determine whether his back pain is related to his military 
service.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  A VA medical examination should be 
scheduled to determine the nature and 
etiology of any back disability.  With 
respect to each such diagnosed disability, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any back disability is 
medically related to the veteran's active 
military service.  The entire claims file 
must be made available to the designated 
examiner, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  

2.  Once the above action has been 
completed, readjudicate the claims and 
issue a supplemental statement of the 
case.  Then afford the veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


